PER CURIAM:
Plaintiff Southern Hills Development Co. is the original proprietor of certain platted lots in the City of Des Moines upon which 40 dwellings had been constructed. Plaintiffs Fletchers are potential purchasers of a dwelling located in said platted area. In their petition, plaintiffs sought a declaration determining that certain dwellings in said development were in fact single-family dwellings, albeit some structures were so built as to have the appearance of multifamily apartments or condominiums.
Trial court found, adjudged and decreed that the buildings were multiple-dwellings and were violative of the provisions in deed of restrictions covering Southern Hills Plat No. 1. Trial court further held defendant had not acquiesced in plaintiffs’ constructing the multi-family dwellings, and was not barred from asserting his rights under the doctrines of estoppel or laches.
Trial court enjoined plaintiff Southern Hills Development Co. from constructing an additional 128 dwelling units, projected in the development plans, and “cleared” the title to the 40 units already built.
From the foregoing judgment, plaintiffs appeal.
I. The judgment of the trial court is reversed, except for the provision contained in the first sentence of paragraph 3 of the decree, which provides: “Title to the forty (40) units is hereby cleared as far as any individual who has purchased a unit, and as to any of the forty (40) units which have not been sold.”
REVERSED IN PART, AFFIRMED IN PART.